JOURNAL ENTRY AND OPINION
{¶ 1} Defendant-appellant Fred Taylor ("appellant") appeals from the judgment of the trial court denying his motion in limine to exclude expert testimony on behalf of the State of Ohio. For the reasons set forth below, we dismiss this appeal for a lack of a final appealable order.
 {¶ 2} The Ohio Constitution confers upon appellate courts "such jurisdiction as may be provided by law to review and affirm, modify, or reverse judgments or final orders of the courts of record inferior to the court of appeals." Section3(B)(2), Article IV, Ohio Constitution.
 {¶ 3} R.C. 2505.02 defines, in relevant part, a final appealable order as
 {¶ 4} "(1) An order that affects a substantial right in an action that in effect determines the action and prevents a judgment;
 {¶ 5} "(2) An order that affects a substantial right made in a special proceeding or upon a summary application in an action after judgement * * *."
 {¶ 6} It is well settled that the granting or denial of a motion in limine is a tentative, interlocutory, precautionary ruling reflecting the trial court's anticipatory treatment of an evidentiary issue which the trial court may change at trial when the disputed evidence appears in context. State v. Grubb
(1986), 28 Ohio St. 3d 199, 201.
 {¶ 7} We find that the denial of appellant's motion in limine to exclude expert testimony that the State is expected to present does not constitute a final appealable order.
Appeal dismissed.
It is ordered that appellee recover of appellant its costs herein taxed.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
Kilbane, P.J. and Rocco, J., Concur.